DETAILED ACTION
Claims 1-9 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
	I. 35 U.S.C. 112(f) 
	Examiner agrees that the amendment to claim 5 overcomes the presumption of 35 U.S.C. 112(f), therefore the previous interpretations are withdrawn. 

	II. 35 U.S.C. 102(a)(1)
	Applicant first argues that Lu does not teach “where the road surface range excludes feature points that have a height higher than a height of the road surface”. Examiner agrees that Lu does not explicitly disclose excluding feature points not within the road surface range during calibration. However, upon further search and consideration the amended limitation is taught by Okamoto (US 2006/0227041). Okamoto teaches that the road plane is defined as by Z=0 and establishes the correspondence of a point P with coordinates (X, Y) on the road plane. See [0031]. Therefore, Okamoto excludes points with a height higher than the road (Z>0) when creating a correspondences between the left and right cameras.  Examiner agrees that Lu alone fails to teach the claim as amended and has withdrawn the rejection under 35 U.S.C. 102(a)(1) and included a new grounds of rejection, necessitated by amendment, under 35 U.S.C. 103. 
	Applicant next argues that Lu does not teach or suggest “wherein the calibration is executed by using only a feature point existing within the road surface range”. Examiner agrees that Lu cannot teach calibration because Lu fails to teach the road surface range as discussed above. However, in combination with Okamoto, the limitation is taught by the correspondence between feature points defined with a Z=0. 
	Finally, Applicant argues that Lu does not teach or suggest “wherein a road surface range is estimated as a range for a road surface on which the vehicle travels on, by using a feature point appearing in an image”. Specifically, Applicant argues that Lu fails to teach a range “on which the vehicle travels”. Examiner disagrees, first merely conclusory statements are not persuasive. Second, in [0069] discloses that a target feature will pass from one side of a vehicle to another, during driving, therefore feature points lie on a surface on which the vehicle is traveling. Additionally Lu discloses examples in [0069] of feature points such as a crack in the pavement, a lane marker, or a piece of gravel, further evidence the feature points on a road surface on which a vehicle travels. 








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2013/0250114) in view of Okamoto (US 2006/0227041).
Regarding claim 1, Lu teaches: 
A calibration apparatus  of a vehicle for executing calibration of an external parameter for a first in-vehicle cameras in an in-vehicle camera system having input from the plurality of in-vehicle cameras,  (Lu [0046] vehicle with multi camera system) 
wherein a road surface range is estimated, as a range for which a road surface on which the vehicle travels on,  by using a feature point appearing in an image captured by one or more in-vehicle cameras that are different in-vehicle camera; (Lu [0069] controller identifies a target feature that appears in an image of one camera, at least one target feature that will pass on the other side of the vehicle in order to calibrate the camera on the other side of the vehicle, recalibration may occur while the vehicle is driving)  and
Lu fails to teach:
wherein the road surface range excludes feature points that have a height higher than a height of the road surface
wherein the calibration is executed by using only a feature point existing within the estimated road surface range from among feature points appearing in an image captured by the in-vehicle camera on which the calibration is executed.  
Okamoto teaches:
wherein the road surface range excludes feature points that have a height high than the height of the road surface (Okamoto [0031] the plane expressed by Z=0 corresponds to the road plane, the transform parameter which establishes the correspondence of point P on the road plane, expressed by coordinate (X,Y), between the image of the right and left camera) 
wherein the calibration is executed by using only a feature point existing within the estimated road surface range from among feature points appearing in an image captured by the first in-vehicle camera. (Okamoto [0031] the plane expressed by Z=0 corresponds to the road plane, the transform parameter which establishes the correspondence of point P on the road plane, expressed by coordinate (X,Y), between the image of the right and left camera)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to combine the multi camera calibration method (as taught by Lu) with the restricted road plane (as taught by Okamoto). Okamoto was known at the time of Lu and the inventions lie in the same field of endeavor of vehicular camera calibration. The motivation for the combination is to reduce the computational difficulty of correspondence point detection. (Okamoto [0011]).


Regarding claim 2, the combination of Lu and Okamoto teaches:  
The calibration apparatus according to claim 1, wherein the road surface range is estimated based on a moved distance or a moving speed of the feature point appearing in the image captured by the one or more in- vehicle cameras that are not the first in-vehicle camera. (Lu [0074] the controller stores an expected position for the representation at the second instant based on speed and direction and may compare the actual detected position with the expected position)

Regarding claim 3, the combination of Lu and Okamoto teaches:  
The calibration apparatus according to claim 1, wherein the in-vehicle camera that is not the in-vehicle camera that is different from the first is a front camera for capturing images of an area in front of a vehicle or a rear camera for capturing images of an area behind the vehicle.  (Lu [0069] controller identifies a target feature that appears in an image of one camera, at least one target feature that will pass on the other side of the vehicle in order to calibrate the camera on the other side of the vehicle, may be front or rear camera)

Regarding claim 4, the combination of Lu and Okamoto teaches:  
The calibration apparatus according to claim 1, wherein the first in-vehicle camera is a side camera for capturing images of an area on a lateral side of the vehicle.  (Lu [0069] controller identifies a target feature that appears in an image of one camera, at least one target feature that will pass on the other side of the vehicle in order to calibrate the camera on the other side of the vehicle, may be lateral cameras)

Regarding claim 5, the combination of Lu and Okamoto teaches:  
A calibration apparatus for executing calibration of an external parameter for a first cameras in an in-vehicle camera system having input from the plurality of in-vehicle cameras, the calibration apparatus comprising a processor and a memory where in the processor: (Lu [0088] imaging processor) 
detects first feature points appearing in an image captured by a second in-vehicle camera that is different from the first in-vehicle camera on which the calibration is executed; (Lu [0069] controller identifies a target feature that appears in an image of one camera, at least one target feature that will pass on the other side of the vehicle in order to calibrate the camera on the other side of the vehicle)  
tracks the first feature points from images captured by the second in-vehicle camera at different times of day; (Lu [0069] controller identifies a target feature that appears in an image of one camera, at least one target feature that will pass on the other side of the vehicle in order to calibrate the camera on the other side of the vehicle, see also [0072] the representation is tracked at a first instant in time and a second instant in time)  
 calculates a height of each of the first feature points from a moved distance or a moving speed of the tracked first feature point;  (Lu [0074] while tracking the movement of a representation, the system stores an expected position, may be compared to an actual position and determine a vertical offset (height)) 
estimates, as a road surface range for a road surface on which the vehicle travels on, a range where the first feature point having the same height as that of a road surface exists, from among the first feature points; (Lu [0069] controller identifies a target feature that appears in an image of one camera, at least one target feature that will pass on the other side of the vehicle in order to calibrate the camera on the other side of the vehicle, target feature may be crack in pavement or lane marker (road). See also  [0074] while tracking the movement of a representation, the system stores an expected position (expected position of the road))  
wherein the road surface range excludes feature points that have a height higher than a height of the road surface; (Okamoto [0031] the plane expressed by Z=0 corresponds to the road plane, the transform parameter which establishes the correspondence of point P on the road plane, expressed by coordinate (X,Y), between the image of the right and left camera)
sets the estimated road surface range as a road surface range for the first in-vehicle camera; (Okamoto [0031] the plane expressed by Z=0 corresponds to the road plane, the transform parameter which establishes the correspondence of point P on the road plane, expressed by coordinate (X,Y), between the image of the right and left camera)
detects second feature points appearing in an image captured by the first in-vehicle camera on which the calibration is executed;  (Lu [0070] by analyzing the movement of the representation target feature as it transitions from images from one camera into a subsequent camera, controller can determine offsets and other differences (i.e. calibration))
tracks the second feature points from images captured by the first in-vehicle camera at different times of day;  (Lu [0070] by analyzing the movement of the representation target feature as it transitions from images from one camera into a subsequent camera, controller can determine offsets and other differences (i.e. calibration) see also [0072] the representation is tracked at a first instant in time and a second instant in time)
sorts out the second feature points existing within the road surface range from the tracked second feature points;(Lu [0077] the controller looks for a detected second feature point at the same lateral  as the first feature point (i.e. sorts out others at different lateral positions)  and
executes the calibration of the first in- vehicle camera from only the second feature points existing within the road surface range.  (Lu [0070] by analyzing the movement of the representation target feature as it transitions from images from one camera into a subsequent camera, controller can determine offsets and other differences (i.e. calibration. See also [0077] the controller looks for a detected second feature point at the same lateral  as the first feature point (i.e. sorts out others at different lateral positions))
Before the time of filing, it would have been obvious to one of ordinary skill in the art to combine the multi camera calibration method (as taught by Lu) with the restricted road plane (as taught by Okamoto). Okamoto was known at the time of Lu and the inventions lie in the same field of endeavor of vehicular camera calibration. The motivation for the combination is to reduce the computational difficulty of correspondence point detection. (Okamoto [0011]).

Regarding claim 6, the combination of Lu and Okamoto teaches:  
A calibration method for executing calibration of an external parameter for a first in-vehicle cameras in an in-vehicle camera system having input from the plurality of in- vehicle cameras, (Lu [0046] vehicle with multi camera system) 
wherein a road surface range is estimated, as a range for a road surface on which the vehicle travels on, by using a feature point appearing in an image captured by one or more in-vehicle cameras that are different from the first in-vehicle camera; (Lu [0069] controller identifies a target feature that appears in an image of one camera, at least one target feature that will pass on the other side of the vehicle in order to calibrate the camera on the other side of the vehicle)   and 
wherein the road surface range excludes feature points that have a height higher than a height of the road surface; (Okamoto [0031] the plane expressed by Z=0 corresponds to the road plane, the transform parameter which establishes the correspondence of point P on the road plane, expressed by coordinate (X,Y), between the image of the right and left camera) and 
wherein the calibration is executed by using only a feature point existing within the estimated road surface range from among feature points appearing in an image captured by the in-vehicle camera on which the calibration is executed.  (Okamoto [0031] the plane expressed by Z=0 corresponds to the road plane, the transform parameter which establishes the correspondence of point P on the road plane, expressed by coordinate (X,Y), between the image of the right and left camera)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to combine the multi camera calibration method (as taught by Lu) with the restricted road plane (as taught by Okamoto). Okamoto was known at the time of Lu and the inventions lie in the same field of endeavor of vehicular camera calibration. The motivation for the combination is to reduce the computational difficulty of correspondence point detection. (Okamoto [0011]).

Regarding claim 7, Lu teaches: 
The calibration method according to claim 6, wherein the road surface range is estimated based on a moved distance or a moving speed of the feature point appearing in the image captured by the one or more in- vehicle cameras that are not the first in-vehicle camera.  (Lu [0074] the controller stores an expected position for the representation at the second instant based on speed and direction and may compare the actual detected position with the expected position)

Regarding claim 8, Lu teaches: 
The calibration method according to claim 6, wherein the in-vehicle camera that is different from the first is a front camera for capturing images of an area in front of a vehicle or a rear camera for capturing images of an area behind the vehicle.  (Lu [0069] controller identifies a target feature that appears in an image of one camera, at least one target feature that will pass on the other side of the vehicle in order to calibrate the camera on the other side of the vehicle, may be front or rear camera)


Regarding claim 9, Lu teaches: 
The calibration method according to claim 6, wherein the first in-vehicle camera is a side camera for capturing images of an area on a lateral side of the vehicle.  (Lu [0069] controller identifies a target feature that appears in an image of one camera, at least one target feature that will pass on the other side of the vehicle in order to calibrate the camera on the other side of the vehicle, may be lateral cameras)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666